Filed 1/15/21 Law Firm of Fox and Fox v. Arias CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  THE LAW FIRM OF FOX                                          B301578
  AND FOX,
                                                               (Los Angeles County
       Plaintiff and                                           Super. Ct. No. BC590351)
  Respondent,

            v.

  REBECCA ARIAS,

       Defendant and
  Appellant.



      APPEAL from an order of the Superior Court of Los
 Angeles County, Terry Green, Judge. Affirmed.
      Rebecca Arias, in pro. per., for Defendant and
 Appellant.
     The Law Firm of Fox and Fox, Frank O. Fox, for
Plaintiff and Respondent.
                 __________________________

      Defendant and appellant Rebecca Arias appeals a
September 10, 2019 post-judgment order denying her August
23, 2019 motion to vacate and proposed settled statement
(Motion). Rebecca1 filed her Motion after the court entered
judgment in favor of plaintiff and respondent the Law Firm
of Fox and Fox, a general partnership composed of Frank O.
Fox and Claire S. Fox (the Fox firm).
      Rebecca’s briefing fails to demonstrate error through
coherent argument, including citation to the record and
supporting legal authority. Finding nothing in the briefs or
the record to support Rebecca’s request for reversal, we
affirm.

    FACTUAL AND PROCEDURAL BACKGROUND

      Most of the background information relevant to the
current appeal was discussed in our prior nonpublished
opinion, Law Firm of Fox & Fox v. Arias, Nov. 12, 2020,
B294270 (Fox I), in which Rebecca unsuccessfully appealed
the August 1, 2018 judgment. The following excerpt is taken
verbatim from that opinion:

     1 Because different family members share the same
last name, we will refer to individuals by their first names
for ease of reference. No disrespect is intended.



                              2
      Anthony Arias had three daughters, Rebecca, Lupe
Kardoulias, and Antoinette Ovall. The family members have
been involved in a number of lawsuits, both before and after
Anthony’s death in 2010. To provide context to Rebecca’s
arguments in the current appeal, we take judicial notice of
the following nonpublished opinions issued by other
divisions of this court: Arias v. Kardoulias (Dec. 14, 2011,
B232363); Arias v. Kardoulias (Estate of Arias) (Dec. 21,
2017, B264101); and Arias v. Kardoulias (Aug. 8, 2018,
B271724). (Evid. Code, § 452, subd. (d) [judicial notice may
be taken of court records Arias v. Kardoulias]; Evid. Code,
§ 459; Fink v. Shemtov (2010) 180 Cal.App.4th 1160, 1171,
1173 [court may take judicial notice of prior unpublished
opinions in related appeals on its own motion].)

Labor case

      Rebecca filed a wage claim against Anthony for
housekeeping and personal care services, later amending her
claim to name Lupe. The Labor Commission made an award
for less than Rebecca’s original claim. Rebecca appealed
without counsel, and Division Three of this court affirmed in
2011, because the notice of appeal was filed one day too late.
(Arias v. Kardoulias, supra, B232363.)




                              3
Probate case

      After Anthony’s death, his three daughters fought over
administration of his estate. A number of separate actions
were consolidated into a single proceeding with the primary
issue being Anthony’s capacity in December 2009, when he
signed a will and grant deeds transferring three pieces of
real property. (Estate of Arias, supra, B264101.) Rebecca
hired the Fox firm to represent her in the proceeding,
signing an initial retainer agreement in July 2010 and a
subsequent agreement in November 2010. Antoinette also
hired the Fox firm, signing a retainer agreement in October
of 2010. The probate judge, Lesley C. Green, determined
that Anthony had the requisite capacity when he executed
the will and grant deeds at issue, that Rebecca failed to
overcome the presumption of capacity, and Rebecca and
Antoinette failed to prove undue influence. (Estate of Arias,
supra, B264101.)
      Rebecca appealed without counsel, and in December
2017, Division Three affirmed the probate court’s decision, in
part because the record on appeal was inadequate.

Real property case

      Rebecca sued Lupe, asserting various claims in
connection with the proceeds and sale of a parcel of real
property in Mexico. The trial court granted Lupe’s motion
for summary judgment, holding that each of Rebecca’s




                              4
claims were either time barred or barred by the doctrine of
res judicata because they had been litigated previously
during a 2008 case filed by Rebecca against Anthony and the
family’s trust. (Arias v. Kardoulias, supra, B271724.) In
August 2018, Division Three affirmed the trial court’s
decision, reasoning that Rebecca had failed to carry her
burden to affirmatively demonstrate error. (Ibid.)

Collection case – Fox I, the prior appeal

      In 2015, the Fox firm sued Rebecca, Antoinette, and
Antoinette’s daughter Alyse2 for payment under the retainer
agreements in the probate case. Rebecca filed an answer, in
which she asserted that her only form of income was SSI and
she did not own the real property identified in the complaint.
After appearing in pro per at a case management conference
in December 2015, Rebecca failed to appear at subsequent
court conferences. The case was continued a number of
times until the July 9, 2018 trial date. On April 2, 2018,
Rebecca was served by mail with notice of the July 9, 2018
trial date. On July 6, 2018, the Fox firm dismissed Alyse
with prejudice.
      A court trial was held on July 9, 2018. The only parties
present for the trial were the Fox firm, represented by Frank
O. Fox, and Antoinette, appearing in propria persona.

     2 Alyse signed a retainer agreement with the Fox firm
in April 2013 for representation in a case filed against her by
Lupe’s son, George Kardoulias.



                               5
Rebecca did not appear at trial. The court awarded the Fox
firm $15,158.00 and ordered the Fox firm to give notice and
submit a proposed judgment. On August 1, 2018, the court
entered judgment against Rebecca and Antoinette and in
favor of the Fox firm, for the amount awarded at trial.
According to the form judgment, Rebecca was properly
served with notice of trial and did not appear, and no party
requested a statement of decision.
      This ends the excerpt from the prior opinion (Fox I,
supra, B294270). Rebecca appealed, seeking to reverse the
August 1, 2018 judgment and to vacate an abstract filed at
the recorder’s office. This court affirmed the judgment.
(Ibid.)

Post-judgment proceedings – current appeal

      According to the trial court’s case summary and a May
6, 2019 minute order, Rebecca filed a proposed statement on
appeal, which the trial court received and reviewed. Based
on Rebecca’s filing, the trial court set a hearing for a Motion
to Set Aside/Vacate Judgment and Settled Statement. The
Fox firm filed objections along with its own proposed settled
statement. On August 23, 2019, Rebecca filed a document
titled “Answer to set aside/vacate judgment and settled
statement hearing,” which included a number of
attachments, including prior court orders and medical
records.




                               6
     After a hearing on September 10, 2019, the trial court
deemed the transcript of the proceeding to be the settled
statement and denied Rebecca’s Motion.

                       DISCUSSION

      An order denying a motion to vacate judgment is
separately appealable as a post-judgment order. (Code Civ.
Proc., § 904.1, subd. (a)(2); Ryan v. Rosenfeld (2017) 3
Cal.5th 124, 127.) Rebecca has timely appealed the
September 10, 2019 order denying her Motion. However,
nothing in her briefing persuades us that the court’s decision
was made in error. The bulk of Rebecca’s arguments are
identical to those made in Rebecca’s earlier appeal of the
judgment itself. In the portion of her opening brief labeled
“Conclusion,” Rebecca summarizes the relief she seeks on
appeal. First, she wants this court to review the case using
her proposed settled statement. Second, she asks for the
August 1, 2018 judgment to be reversed, for the abstract of
judgment to be vacated, and a satisfaction of judgment to
issue. Last, she requests an order for each of the parties to
bear their own court costs in this case and in the earlier
probate case. Rebecca’s briefing fails to establish that she is
entitled to any such relief on appeal from the denial of a
post-judgment order.
      “Appealed judgments and orders are presumed correct,
and error must be affirmatively shown. (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564.)” (Randall v.




                               7
Mousseau (2016) 2 Cal.App.5th 929, 935.) “‘In order to
demonstrate error, an appellant must supply the reviewing
court with some cogent argument supported by legal
analysis and citation to the record.’ [Citation.]” (United
Grand Corp. v. Malibu Hillbillies, LLC (2019) 36
Cal.App.5th 142, 153 (United Grand).) “[R]eview is limited
to issues which have been adequately raised and briefed.”
(Lewis v. County of Sacramento (2001) 93 Cal.App.4th 107,
116.)
      Rebecca’s brief lacks headings for any points of
argument, and her purported arguments are not supported
by legal analysis and citations to the record that would point
this court to any cognizable error. (Cal. Rules of Court, rule
8.204(a)(1)(B) [party’s brief must “[s]tate each point under a
separate heading or subheading . . . and support each point
by argument and, if possible, by citation of authority”].)
Although we may exercise our discretion to consider
arguments for which we can discern a legal or factual basis
in the briefs, no such basis is apparent. “‘We are not obliged
to make other arguments for [appellant] [citation], nor are
we obliged to speculate about which issues counsel intend to
raise.’ [Citations.] We may and do ‘disregard conclusory
arguments that are not supported by pertinent legal
authority or fail to disclose the reasoning by which the
appellant reached the conclusions he wants us to adopt.’




                              8
[Citation.]” (United Grand, supra, 36 Cal.App.5th at
p. 153.)3
      As far as we can discern from her brief, most of
Rebecca’s arguments concern longstanding grievances she
has with Lupe and Antoinette, none of which are relevant to
the current case. To the extent Rebecca attempts to argue
that the trial court erred in denying her Motion, her
argument lacks any legal or factual support.
      Discerning no viable argument on appeal, we affirm
the court’s September 10, 2019 order.

                       DISPOSITION

       The post-judgment order entered September 10, 2019
is affirmed. Plaintiff and respondent the Law Firm of Fox
and Fox, a general partnership composed of Frank O. Fox
and Claire S. Fox, is awarded costs on appeal.



           MOOR, J.

     We concur:




           RUBIN, P. J.                 BAKER, J.

     3 The Fox firm’s brief also lacks any citations to the
record or relevant legal authority.



                               9